               Case 1:17-cv-00916-RA-BCM Document 194 Filed 07/20/20 Page 1 of 1




                      7/20/20
                                                                                                  Joshua Baker
                                                                                         jbaker@rosenlegal.com
       July 17, 2020

       VIA ECF

       Hon. Barbara Moses
       United States Magistrate Judge
       Daniel Patrick Moynihan United States Courthouse
       500 Pearl Street, Courtroom 20A
       New York, NY 10007

                Re:     In re Global Brokerage, Inc. f/k/a FXCM, Inc. Securities Litigation,
                        Master File No. 1:17-cv-00916-RA-BCM

       Dear Judge Moses:

               We represent the Plaintiffs in the above-referenced action. We write to request permission
       to file a 15-page reply memorandum in connection with Plaintiffs’ amended motion for class
       certification (Dkt. No. 174). Section 2(h) of Your Honor’s Individual Practices limits reply
       memoranda to 10 pages unless advance permission has been granted.

               Your Honor previously granted Defendants’ request for five additional pages for their
       memorandum in opposition to Plaintiffs’ amended class certification motion. Dkt. No. 186.
       Plaintiffs likewise request five additional pages for their reply in order to fully respond to
       Defendants’ 30-page opposition, as this is a complex motion that involves multiple expert reports.
       Defendants do not oppose this request.


                                                                          Respectfully submitted,

                                                                          /s/ Joshua Baker
                                                                          Joshua Baker

       cc:      All counsel of record
                                                                 Application GRANTED. SO ORDERED.



                                                                 ____________________________
                                                                 Barbara Moses, U.S.M.J.
                                                                 July 20, 2020

                                                             1

THE ROSEN LAW FIRM, P.A. ♦ 101 GREENWOOD AVENUE, STE. 440 ♦ JENKINTOWN, PA 19046 ♦ TEL: (215) 600-2817 ♦ FAX: (212) 202-3827
